Citation Nr: 0935747	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-12 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chest pain.

2.  Entitlement to service connection for a bilateral hip 
disorder.

3.  Entitlement to service connection for posttraumatic 
stress disorder.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for a right knee 
disorder, to include as secondary to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to 
March 2002.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado.  The Veteran's claims file comes from the 
VA Regional Office in St. Louis, Missouri (RO).  This case 
was remanded by the Board in May 2007 and October 2007 for 
additional development.

The issue of entitlement to service connection for a right 
knee disorder, to include as secondary to a service-connected 
disability, is addressed in the Remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
Veteran has a current diagnosis of a chest disorder.

2.  The medical evidence of record does not show that the 
Veteran has a current diagnosis of a bilateral hip disorder.  

3.  The medical evidence of record does not show that the 
Veteran has ever received a diagnosis of posttraumatic stress 
disorder (PTSD) for VA purposes.

4.  The medical evidence of record shows that the Veteran has 
a current diagnosis of depression for VA purposes which is 
related to military service.


CONCLUSIONS OF LAW

1.  A chest disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  A bilateral hip disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  PTSD was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 4.125 (2008).

4.  Depression was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication, a letter dated in August 2003 satisfied the 
duty to notify provisions.  Additional letters were also 
provided to the Veteran in September 2003, January 2004, June 
2006, and November 2007, after which the claims were 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service 
treatment records, VA medical treatment records, and 
indicated private medical records have been obtained.  VA 
examinations were provided to the Veteran in connection with 
his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  There is no indication in the record that additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Chest Disorder

The Veteran's service treatment records are negative for any 
complaints or diagnoses of a chest disorder.  A January 2000 
radiologic examination report stated that views of the 
Veteran's chest were unremarkable.  In a January 2002 Medical 
Board report of medical history, the Veteran reported that he 
did not have and did not previously have pain or pressure in 
the chest, palpitation, pounding heart or abnormal heartbeat, 
or heart trouble or murmur.

After separation from military service, a November 2006 VA 
outpatient medical report stated that the Veteran had a chest 
x-ray which was "completely normal."

The medical evidence of record does not show that the Veteran 
has a current diagnosis of a chest disorder.  There is no 
in-service or post-service medical evidence that provides a 
diagnosis of a chest disorder, the Veteran denied 
experiencing any symptoms of a chest disorder in January 
2002, and a November 2006 chest x-ray was normal.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).

The Veteran's statements alone are not sufficient to prove 
that he has a current diagnosis of a chest disorder which is 
related to military service.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  As he is 
not a physician, the Veteran is not competent to make a 
determination that he has a current diagnosis of a chest 
disorder which is related to military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  In addition, while the Veteran has 
reported that he experiences chest pain, pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. Brown, 
13 Vet. App. 282 (1999).  Accordingly, there is no medical 
evidence of record that the Veteran has had a diagnosis of a 
chest disorder at any point during the period on appeal.  As 
such, service connection for a chest disorder is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that the Veteran has had a diagnosis of a 
chest disorder at any point during the period on appeal, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Bilateral Hip Disorder

In a November 2001 service radiologic examination report, the 
Veteran complained of bilateral hip pain for the previous 
month, greater in the right than the left.  On x-ray 
examination, no abnormalities were noted in the lower spine, 
pelvis or femurs.  In a January 2002 Medical Board report of 
medical history, the Veteran reported that he did not have 
and did not previously have impaired use of the legs or 
swollen or painful joints.

After separation from military service, a September 2003 VA 
general medical examination report stated that the Veteran's 
claims file was not available for review.  The Veteran 
reported that he had developed a

bilateral hip popping sensation in the 
groin area about two months prior to 
discharge.  It would be present with 
bending or a twisting movement at the 
waist.  He has no recollection of having 
been seen medically for this condition.  
Since discharge, he continues on average, 
about once every one or two days, having 
a popping sensation present in the 
inguinal and groin area.  This will occur 
in either hip area and will last a second 
or so.  He saw his family doctor . . . 
and X-rays were taken, which were 
negative.

On physical examination, the Veteran pointed out the "area 
of snapping or popping over the inguinal ligament and where 
the sartorius tendon comes up into the groin."  No 
abnormalities were noted.  The assessment was "bilateral hip 
popping sensation, probably related to the sartorius tendon 
moving over a bony prominence.  There is insufficient 
clinical information for the diagnosis of either an acute or 
chronic hip condition."

The medical evidence of record does not show that the Veteran 
has a current diagnosis of a bilateral hip disorder.  While 
the Veteran complained of bilateral hip pain during military 
service, no abnormalities were found and no diagnosis was 
made.  After separation from military service, the September 
2003 VA general medical examination report found that the 
clinical evidence was insufficient to warrant a diagnosis of 
an acute or chronic hip disorder.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); 
see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The 
Veteran's statements alone are not sufficient to prove that 
he has a current diagnosis of a bilateral hip disorder which 
is related to military service.  Espiritu, 2 Vet. App. at 
495; Grottveit, 5 Vet. App. at 93.  Accordingly, there is no 
medical evidence of record that the Veteran has had a 
diagnosis of a bilateral hip disorder at any point during the 
period on appeal.  As such, service connection for a 
bilateral hip disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that the Veteran has had a diagnosis of a 
bilateral hip disorder at any point during the period on 
appeal, the doctrine is not for application.  Gilbert, 1 Vet. 
App. at 54.

PTSD and Depression

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2008).  A 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of DSM-IV.  38 C.F.R. § 4.125.

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

Furthermore, if the Veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the Veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 
(1998).

The Veteran's service treatment records are negative for any 
diagnosis of a psychiatric disorder.

After separation from military service, a March 2002 private 
medical report stated that the Veteran had been discharged 
from the service 2 weeks before and was concerned about 
depression.  The Veteran reported that he was sleeping, but 
was tired through most of the day.  After physical and mental 
status examination, the assessment was anxiety/depression.  
The medical evidence of record shows that a psychiatric 
disorder has been consistently diagnosed since March 2002.

In an October 2002 private medical report, the Veteran 
complained of continuing symptoms of anxiety and depression 
for the previous 3 weeks.  The Veteran reported that "in the 
past five years or so he has gone through cycles of 
depression on and off, approximately every six months."  
After physical examination, the assessment was depression.

A September 2003 private medical report stated that 
medication was "helping his depression somewhat, [but] he 
still describes something as very suggestive of a bipolar 
disorder.  Apparently all this is related to his service time 
in the Army.  In fact, his discharge from the Army was for 
medical reasons."

An undated note from a private physician received by VA in 
October 2003 stated that the Veteran "is currently being 
treated for depression.  I feel this is very likely due to 
service-related [PTSD]."

A December 2003 VA psychiatric examination report stated that 
the Veteran's claims file had been reviewed.  The Veteran 
reported that "he had not noticed any distinct depression 
symptoms prior to joining the Army.  He said that he would 
periodically have a sad mood for a few days at a time, but 
that [t]his was a significantly different experienc[e] than 
after he had joined the Army."  The Veteran reported that


after being in the Army for a few months 
he began to experience significant 
variations in his sleep pattern.  He 
described both hypersomnic and insomnic 
periods.  In addition, his appetite 
changed, he had low energy, amotivation, 
anhedonia, transient suicidal ideation, 
spontaneous periodic tearfulness, and 
fatigue.  [The Veteran] indicated that he 
presented once at a behavior health 
clinic in the Army but that he did not 
receive medication or a formal therapy 
session.

The Veteran reported that he continued to experience symptoms 
of depression after separation from military service.  After 
mental status examination, the Axis I diagnosis was major 
depressive disorder, moderate, recurrent, and the Axis II 
diagnosis was borderline personality features.  The examiner 
stated that the Veteran "clearly met diagnostic criteria for 
major depressive disorder.  The examiner formed the opinion 
that it was more likely than not that he first experienced 
significant symptoms of depression while he was on active 
duty in the U.S. Army."

A January 2004 addendum to the December 2003 VA psychiatric 
examination report stated that

[t]he examiner relied upon the statements 
of the [V]eteran to form the opinion that 
it was more likely than not that his 
first experience of significant symptoms 
of depression occurred on active duty.  
Further, the examiner had formed the 
opinion that [the Veteran's] report was 
credible and that it was likely that he 
was being straightforward and telling the 
truth during his evaluation.

In a November 2007 VA mental health consultation report, the 
Veteran reported he had "violent tendencies" which were not 
present before military service.  He reported experiencing 
trouble readjusting to society after separation.  After a 
review of the Veteran's social and medical history and a 
mental status examination, the Axis I diagnoses were 
depression, not otherwise specified, rule out non-combat 
related PTSD, and rule out bipolar disorder.

The medical evidence of record does not show a diagnosis of 
PTSD for VA purposes.  As noted above, a diagnosis of a 
mental disorder, including PTSD, must conform to the criteria 
of DSM-IV.  38 C.F.R. § 4.125 (2008).  There are only 2 
medical reports of record which provide DSM-IV compliant 
diagnoses, the December 2003 VA psychiatric examination 
report and the November 2007 VA mental health consultation 
report.  Neither of these reports gave a diagnosis of PTSD.  
While the November 2007 report gave a diagnosis of rule out 
PTSD, the use of the term "rule out" indicates that further 
examination of the Veteran was needed before the examiner 
could provide a diagnosis of PTSD.  As such, the November 
2007 VA mental health consultation report does not provide an 
actual diagnosis of PTSD for VA purposes.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich, 104 F. 3d 1328; see 
also Gilpin, 155 F.3d 1353.  The Veteran's statements alone 
are not sufficient to prove that he has a current diagnosis 
of PTSD for VA purposes.  Espiritu, 2 Vet. App. at 495; 
Grottveit, 5 Vet. App. at 93.  Accordingly, there is no 
medical evidence of record of a diagnosis of PTSD for VA 
purposes at any point during the period on appeal.  As such, 
service connection for PTSD is not warranted.

However, the medical evidence of record does show that the 
Veteran has a current diagnosis of depression for VA purposes 
which is related to military service.  Both the December 2003 
VA psychiatric examination report and the November 2007 VA 
mental health consultation report provided DSM-IV compliant 
diagnoses of depressive disorders.  In addition, the December 
2003 VA psychiatric examination report stated that "it was 
more likely than not that [the Veteran] first experienced 
significant symptoms of depression while he was on active 
duty in the U.S. Army."  While the January 2004 addendum 
stated that this opinion relied on the Veteran's reported 
history, the statements made by the Veteran in December 2003 
are consistent with the evidence of record.

In the December 2003 report, the Veteran stated that he had 
not experienced any "distinct" symptoms of depression prior 
to entering active military service.  In this regard it is 
noted that the evidence of record includes the Veteran's 
complete medical records from the physician who provided the 
first diagnosis of depression in March 2002.  These include 
regular medical treatments from January 1986, when the 
Veteran was 5 years old, until the present.  These private 
medical reports do not note any complaints, symptoms, or 
diagnoses of a depressive disorder prior to military service.

In addition, while the Veteran's service treatment record are 
negative for any complaints, symptoms, or diagnoses of a 
psychiatric disorder, in December 2003 the Veteran stated 
that he had never received any medication or formal treatment 
for depression while in military service.  The Veteran's 
first documented complaints of depression are dated in March 
2002, approximately 2 weeks after separation from military 
service.  This close temporal proximity of the first 
diagnosis of depression to military service is consistent 
with depressive symptoms that existed at the time of the 
Veteran's separation if not beforehand.  The medical evidence 
of record and the Veteran's own statements include multiple 
references to the psychological impact of his medical 
separation from military service due to bilateral tibial 
stress fractures.  This medical separation is well documented 
and consistent with the Veteran's claims.  As such, while the 
December 2003 VA psychiatric examination report gave an 
etiological opinion which was based on the Veteran's reported 
history, this reported history is consistent with the 
evidence of record.  Furthermore, there is no medical 
evidence of record which provides an etiological opinion 
regarding the Veteran's currently diagnosed depressive 
disorder which contradicts the December 2003 VA psychiatric 
examination report.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the Veteran's depression is related to 
military service and therefore, service connection for 
depression is warranted.  Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for a chest disorder is denied.

Service connection for a bilateral hip disorder is denied.

Service connection for PTSD is denied.

Service connection for depression is granted.


REMAND

The Veteran seeks service connection for a right knee 
disorder.  The Veteran's service treatment records show two 
reports of a right knee disorder in October 2001.  In the 
first October 2001 medical report, the Veteran complained of 
bilateral knee pain in the peripatellar area and requested a 
knee support.  On clinical observation, the Veteran's knees 
were unremarkable.  The assessment was chronic 
sprain/chondromalacia.  The report stated that the Veteran 
was given bilateral knee braces.  In the second October 2001 
medical report, the Veteran complained of bilateral knee 
pain.  After physical examination, the impression was 
patellofemoral pain syndrome, bilaterally.  The Veteran was 
separated from military service by Medical Board due to 
bilateral tibial stress fractures.

The medical evidence of record shows that in April 2002, 
approximately one month after separation from military 
service, the Veteran sustained a right knee injury that 
resulted in a tear of the right anterior cruciate ligament 
(ACL).  This tear subsequently led to right knee surgery and 
multiple right knee residuals.  A July 2003 letter from a 
private physician stated that the Veteran

was discharged from the military due to 
stress fractures and chronic right leg 
problems that most certainly led to 
deconditioning of his right lower 
extremity and may have exacerbated or 
increased the risk of the injury that 
occurred to his right knee after being 
discharged from the military, and 
subsequently leading to an ACL tear 
requiring ACL construction.

While this letter discussed a relationship between the 
Veteran's currently diagnosed right knee disorder and his 
service connected bilateral stress fractures, it simply 
states the latter "may have exacerbated or increased the 
risk" of the former.  The Board notes that the word "may" 
is entirely speculative and does not create an adequate nexus 
for the purposes of establishing service connection.  Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992); Utendahl v. Derwinski, 1 Vet. App. 530, 531 
(1991).  Accordingly, the July 2003 letter from a private 
physician is not sufficient on its own to warrant service 
connection for a right knee disorder.  However, it is 
sufficient evidence to warrant a VA medical examination to 
determine the etiology of the Veteran's currently diagnosed 
right knee disorder.

The Veteran was provided a VA medical examination in 
September 2003 for evaluation of his claimed disabilities, 
including a right knee disorder.  However, the Veteran's 
claims file was not available for review in conjunction with 
the examination and no etiological opinion was provided with 
regard to the right knee disorder.  Despite being 
subsequently provided with several other VA medical 
examinations for other claimed disabilities, the Veteran has 
never been provided with another examination to determine the 
etiology of his currently diagnosed right knee disorder.  As 
such, the right knee disorder claim must be remanded for 
another medical examination because the September 2003 VA 
medical examination report was inadequate.  See 38 C.F.R. 
§ 3.159(c)(4) (2008); Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (if VA provides the Veteran with an examination in 
a service connection claim, the examination must be 
adequate).

Accordingly, the case is remanded for the following actions:

1.	The Veteran must be afforded a VA 
examination to determine the etiology of 
any right knee disorder found.  The 
claims file must be provided to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  All tests or studies 
necessary to make this determination must 
be conducted.  Following a review of the 
service and post-service medical records, 
the examiner must state whether any 
currently diagnosed right knee disorder 
is related to military service or to the 
Veteran's service-connected bilateral 
tibial stress fractures.  Any opinion 
provided must include an explanation of 
the basis for the opinion.  If any of the 
above requested opinions cannot be made 
without resort to speculation, the 
examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The 
report must be typed.

2.	The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled VA examination, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for the scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of all 
documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

3.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


